Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 1 of 62 PageID: 7293



  Ralph J. Marra
  Thomas R. Calcagni
  Eric T. Kanefsky
  CALCAGNI & KANEFSKY, LLC
  1085 Raymond Blvd.
  14th Floor
  Newark, NJ 07102

  Michael A. Doornweerd (pro hac vice)
  Wade A. Thomson (pro hac vice)
  JENNER & BLOCK LLP
  353 N. Clark Street
  Chicago, IL 60654
  Tel: (312) 222-9350
  Fax: (312) 527-0484

  Attorneys for Defendant
  Bath Iron Works Corporation


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                :
   DVL, INC. and DVL KEARNY                     :        Civil Action No. 17-4261 (KM) (JBC)
   HOLDINGS, LLC,                               :
                                                :          DECLARATION OF RALPH J.
                 Plaintiffs,                    :         MARRA IN SUPPORT OF BATH
                                                :        IRON WORKS CORPORATION’S
          v.                                    :         MOTION FOR LEAVE TO FILE
                                                :         MOTION TO STRIKE EXPERT
   CONGOLEUM CORPORATION and                    :            AND EXTEND TIME TO
   BATH IRON WORKS CORPORATION,                 :        RESPOND PENDING OUTCOME
                                                :            OF MOTION TO STRIKE
                 Defendants.                    :
                                                :

         RALPH J. MARRA, of full age, hereby declares as follows:

         1.     I am an attorney-at-law of the State of New Jersey and senior counsel in the firm

  of Calcagni & Kanefsky, LLP. Our firm is counsel of record for Defendant Bath Iron Works

  Corporation (“BIW”) in the above-captioned matter.
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 2 of 62 PageID: 7294



         2.      I submit this declaration in support of BIW’s Motion For Leave to File Motion to

  Strike Congoleum Corporation’s (“Congoleum”) Expert David Bronner and to Extend Time to

  Respond Pending Outcome of Motion to Strike.

         3.      Attached hereto as Exhibit 1 is a true copy of a Congoleum’s Expert Report of

  David Bronner, dated February 24, 2020.

         4.      Attached hereto as Exhibit 2 is a true and correct copy of a trial transcript excerpt

  from United States v. Collins (Collins Trial 1), No. 07 CR 1170 (S.D.N.Y.), dated June 16, 2009.

         5.      Attached hereto as Exhibit 3 is a true and correct copy of a trial transcript excerpt

  from United States v. Collins (Collins Trial 2), No. 07 CR 1170, Dkt. No. 218 (S.D.N.Y. November

  5, 2012).

         I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements are willfully false, I am subject to punishment.


                                               /s/ Ralph J. Marra
                                               RALPH J. MARRA

  Dated: April 3, 2020




                                                   2
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 3 of 62 PageID: 7295




                   EXHIBIT 1
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 4 of 62 PageID: 7296
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 5 of 62 PageID: 7297
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 6 of 62 PageID: 7298
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 7 of 62 PageID: 7299
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 8 of 62 PageID: 7300
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 9 of 62 PageID: 7301
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 10 of 62 PageID: 7302
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 11 of 62 PageID: 7303
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 12 of 62 PageID: 7304
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 13 of 62 PageID: 7305
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 14 of 62 PageID: 7306
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 15 of 62 PageID: 7307
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 16 of 62 PageID: 7308
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 17 of 62 PageID: 7309
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 18 of 62 PageID: 7310
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 19 of 62 PageID: 7311
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 20 of 62 PageID: 7312
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 21 of 62 PageID: 7313
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 22 of 62 PageID: 7314
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 23 of 62 PageID: 7315
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 24 of 62 PageID: 7316
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 25 of 62 PageID: 7317
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 26 of 62 PageID: 7318
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 27 of 62 PageID: 7319
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 28 of 62 PageID: 7320
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 29 of 62 PageID: 7321
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 30 of 62 PageID: 7322
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 31 of 62 PageID: 7323
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 32 of 62 PageID: 7324
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 33 of 62 PageID: 7325
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 34 of 62 PageID: 7326
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 35 of 62 PageID: 7327
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 36 of 62 PageID: 7328
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 37 of 62 PageID: 7329
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 38 of 62 PageID: 7330
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 39 of 62 PageID: 7331
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 40 of 62 PageID: 7332
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 41 of 62 PageID: 7333
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 42 of 62 PageID: 7334
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 43 of 62 PageID: 7335
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 44 of 62 PageID: 7336




                    EXHIBIT 2
                                                                               3022
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 45 of 62 PageID: 7337



 1     UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
 2     ------------------------------x

 3     UNITED STATES OF AMERICA,                     New York, N.Y.

 4                 v.                                07 CR 1170

 5     JOSEPH P. COLLINS,

 6                      Defendant.

 7     ------------------------------x

 8
                                                     June 16, 2009
 9                                                   9:30 a.m.

10
       Before:
11
                             HON. ROBERT P. PATTERSON,
12
                                                     District Judge
13

14                                   APPEARANCES

15     LEV L. DASSIN
            Acting United States Attorney for the
16          Southern District of New York
       BY: CHRISTOPHER GARCIA
17          NICHOLAS S. GOLDIN
            Assistant United States Attorneys
18
       COOLEY GODWARD KRONISH LLP
19          Attorneys for Defendant
       BY: WILLIAM J. SCHWARTZ
20          JONATHAN P. BACH
            DANIEL M. HIBSHOOSH
21          REED A. SMITH

22

23

24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3023
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 46 of 62 PageID: 7338



 1               (Trial resumed)

 2               (In open court; jury not present).

 3               THE COURT:    I have considered the papers on what was

 4     said yesterday and the papers on the issue of the expert

 5     witness that the defense wants to call.

 6               In the first place, it seems to me from my reading of

 7     the record that Judge Sand stated that he was disinclined to

 8     permit the expert testimony, but my review confirms that

 9     conclusion.

10               The government has indicated that it is not going to

11     argue that Mr. Collins deviated from general practices of

12     corporate transactional lawyers, and the subject of the

13     expert's proposed testimony does not appear to me to be really

14     relevant to the critical issues in this case; and the charge of

15     the Court that is being proposed covers those issues, which

16     pertain to the role of attorneys in a case such as this.

17               It seems to me that the offering of such testimony is

18     apt to confuse the jury as to what the issues in the case are

19     and confuse the issues and may mislead them as to what the

20     issues are.    Under those circumstances, I am going to rule

21     under 403 that the testimony should be excluded.

22               I haven't got -- I guess I do have Rule 403.         I am not

23     used to the bench here.      I think, as Rule 403 says, evidence

24     may be excluded if its probative value is substantially

25     outweighed by the danger of unfair prejudice, confusion of the


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3024
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 47 of 62 PageID: 7339



 1     issues or misleading the jury, or by consideration of undue

 2     delay and waste of time or needless presentation of cumulative

 3     evidence.

 4               I am ruling under the substantially outweighed by the

 5     danger of unfair prejudice and confusion of issues or

 6     misleading the jury and not on the second consideration.

 7     Although it would take time, I did not take that into

 8     consideration in my determination.

 9               MR. SCHWARTZ:    Your Honor, I am not going to argue.         I

10     just ask that the letter that contained the expert notice that

11     the Court reviewed --

12               THE COURT:    Yes.   Let me make a record of those

13     documents that I reviewed.

14               MR. SCHWARTZ:    Yes.

15               Thank you very much, your Honor.

16               THE COURT:    The June 11, 2009 letter to Mr. Garcia and

17     Mr. Goldin from the Cooley firm, Mr. Koral; the government's

18     letter of May 8, 2009; the government's motion to exclude the

19     defendant's proffered expert testimony and motion to admit

20     testimony of certain government fact witnesses, that's dated

21     April 27; and defendant Joseph Collins' opposition to the

22     government's motion to exclude expert testimony dated May 15,

23     2009.

24               I think that covers the documents that were relevant

25     to the motion.    Am I correct?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3025
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 48 of 62 PageID: 7340



 1               MR. GOLDIN:    From the government, yes.

 2               MR. SCHWARTZ:    I think so, your Honor.      Yes.

 3               THE COURT:    So I'm right, aren't I?      I couldn't hear

 4     the answer?

 5               MR. SCHWARTZ:    Yes.

 6               The important thing for us, your Honor, was that the

 7     last letter be made a part of the record, and I think your

 8     Honor just did that.

 9               THE COURT:    OK.

10               Is there anything else to take up?

11               MR. BACH:    Judge, a very minor point.      I think

12     yesterday the Court suggested to the jury that the trial would

13     end this week.    There is also a significant possibility that it

14     won't.

15               THE COURT:    All right.    We will deal with that today.

16               We will find out today, I hope, and I will take the

17     blame as being new on the job if it's going to go longer.

18               MR. BACH:    Thank you, Judge.

19               THE COURT:    All right.

20               MR. GARCIA:    Your Honor, the government handed to

21     Judge Sand's clerk a letter for the Court's consideration

22     relating to the role-of-attorneys instruction.         I just wanted

23     to make the Court aware that we submitted that.

24               THE COURT:    I haven't seen it.

25               MR. GARCIA:    I gave it to Mr. Chopra.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3026
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 49 of 62 PageID: 7341



 1               THE COURT:    Our chambers do not adjoin.

 2               THE LAW CLERK:      Judge, I believe this is it.

 3               THE COURT:    OK.    I will have to look at these, and

 4     I'll take them up in connection with the charge.

 5               MR. GARCIA:    Yes, your Honor.     That makes sense.

 6               THE COURT:    I hope to have a charge for you.       When do

 7     we think now?

 8               THE LAW CLERK:      Midday.

 9               THE COURT:    I went over Judge Sand's draft, and I have

10     made changes in it, not significant changes.         I think they were

11     just some things, articulation that I thought ought to be

12     clarified in some cases, but there's no real change in the

13     substance of the charge.       It is just a matter of making certain

14     things clear.

15               For instance, I didn't think that it was clear that

16     the overt acts have to be -- that the object of the conspiracy

17     found when you consider the first element had to be the same

18     object that the defendant participated in and that the overt

19     act had to be in furtherance of the same object that you found

20     with respect to the conspiracy and with respect to the

21     defendant's participation.

22               I think that has to be, at least it's my practice to

23     make that as clear as possible, because I think as drafted in

24     some other charges that I have seen that it is not as clear as

25     it should be.    That is the sort of change that I made in going


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3027
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 50 of 62 PageID: 7342



 1     over it, but I am sure you will have requests and suggestions

 2     all the same.    I just do it at more length than some judges do,

 3     I think.    I have not ever been before any of the present judges

 4     on the court.    It is a little hard to say.       But from what I

 5     have seen of the charges, I think that's the case.

 6                MR. SCHWARTZ:   Your Honor, with respect to the

 7     charging conference, which I know the Court is intending to

 8     have today, we received the draft fairly late last night, and I

 9     am not sure we're going to have time to fully review it.

10                THE COURT:   Do you think that we could blackline any

11     part of the changes that I made?

12                MR. SCHWARTZ:   We have never seen --

13                THE COURT:   I have gone through the charge, but not

14     completely through the charge.

15                MR. SCHWARTZ:   We have never seen Judge Sand's draft

16     so the blackline --

17                THE COURT:   What you got was his draft basically.        I

18     made changes in the beginning because of the unique situation.

19     I couldn't say that I, for instance, observed the jury

20     throughout the trial and noted how diligent they have been in

21     performing their duties.      So I had to change language of that

22     sort and make it clear that it wasn't in the singular.           It had

23     to be adapted in those ways.

24                I did that earlier, but I only got partially through

25     the substantive charges, and I didn't give those to the clerks.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3028
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 51 of 62 PageID: 7343



 1     So you've got basically his draft.

 2               MR. SCHWARTZ:    The only thing I am asking, your Honor,

 3     is, given the fact that we have really not had time to review

 4     it in detail, and I don't know about the government, whether it

 5     makes sense to postpone the conference for a day to give us the

 6     opportunity to review the charge so that we have substantive

 7     comments about it.

 8               THE COURT:    I would like to get your ideas.       I really

 9     am open minded on charges because I know the lawyers think the

10     jury really follows the charge.       I am not sure they do, but

11     nevertheless I do think so, and I think it's particularly hard

12     when you have a charge as long as this to be assured that they

13     follow the charge.

14               MR. GARCIA:    Your Honor, for the government's part, we

15     are prepared whenever the Court is inclined to proceed.

16               THE COURT:    I really think we should have it tonight,

17     but I would like to hear your thoughts.        I don't know, I

18     haven't had you before me, but I have had Mr. Garcia in one

19     case and Mr. Goldin on another case, and I think they have sat

20     through longer charging conferences than they do in some other

21     courts.

22               MR. SCHWARTZ:    Your Honor, I appreciate the desire to

23     have our comments, and we would like to give them.          The only

24     question is, given the hour at which we received the draft

25     charge and given the fact that we are now all in court for the


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3029
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 52 of 62 PageID: 7344



 1     rest of the day, it may be hard for us to have substantive

 2     comments.

 3               THE COURT:    We are going to blackline what you

 4     received last night to assist you.       I have trouble with

 5     last-minute changes.

 6               I have one problem, and that is that my wife has

 7     Alzheimer's and I am the night nurse; so I can't say here until

 8     10:00, 11:00 at night because I don't have people to take care

 9     of her on a regular basis.      So I have to think of their

10     schedule as well as your schedules.

11               If we do it Tuesday, and maybe we will have to have

12     another charging conference, I don't know, but I hope to

13     incorporate whatever changes that are correct that you request.

14               Anything else to take up?

15               MR. GARCIA:    Nothing from the government, your Honor.

16               THE COURT:    I see Mr. Greenfield is in the back of the

17     courtroom.   I think he had to sit through -- I don't know that

18     he had to sit through a long charging conference.

19               MR. GREENFIELD:     I was there with Mr. Garcia.

20               THE COURT:    That's right.    You were on the other side

21     from Mr. Garcia.

22               MR. GARCIA:    Hello, Mr. Greenfield.

23               THE COURT:    All right.

24               (Recess)

25               MR. GARCIA:    Your Honor?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                               3030
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 53 of 62 PageID: 7345



 1               THE COURT:    Yes.

 2               MR. GARCIA:    The government was asked to hand up a

 3     letter to you from the Wilmer Hale firm.        The second witness

 4     the government is going to call this morning, his name is

 5     George Stephanakis, he is a lawyer and partner with the law

 6     firm of Cravath Swain & Moore.       As the letter that I handed up

 7     indicates, he was a lawyer affiliated with banks that were part

 8     of an underwriting syndicate in connection with offerings by

 9     Refco.

10               Ms. Martin, Ms. Laurie Martin, a partner at the Wilmer

11     Hale firm, who is standing there dressed in white, is present

12     today to assert the privilege if necessary.

13               The government fully anticipates that we will not even

14     approach anything of the nature of privileged communications on

15     direct examination, and I don't imagine that they will come up

16     on cross.   But in the event that such privilege needs to be

17     asserted, Ms. Martin wanted to make her presence known.

18               MS. MARTIN:    Thank you.

19               THE COURT:    All right.    Thank you.

20               Bring in the jury.

21               (Jury present)

22           (Continued on next page)

23      EARL MELAMED, resumed.

24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
Case 2:17-cv-04261-KM-JBC Document 174-1 Filed 04/03/20 Page 54 of 62 PageID: 7346




                    EXHIBIT 3
Case 2:17-cv-04261-KM-JBC
         Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1 218
                                            FiledFiled
                                                  04/03/20
                                                       11/30/12
                                                             Page
                                                                Page
                                                                  55 of1 62
                                                                         of 234      2665
                                                                            PageID: 7347
       CB5PCOL1                      Trial

 1     UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
 2     ------------------------------x

 3     UNITED STATES OF AMERICA,                         New York, N.Y.

 4                   v.                                  07 Cr. 1170 (LAP)

 5     JOSEPH P. COLLINS,

 6                        Defendant.

 7     ------------------------------x
                                                         November 5, 2012
 8                                                       10:03 a.m.
       Before:
 9
                                HON. LORETTA A. PRESKA,
10
                                                         District Judge
11
                                       APPEARANCES
12
       PREET BHARARA
13          United States Attorney for the
            Southern District of New York
14     BY: HARRY A. CHERNOFF
            MICHAEL A. LEVY
15          EDWARD A. IMPERATORE
                 Assistant United States Attorneys
16
       COOLEY LLP
17          Attorneys for Defendant
       BY: WILLIAM SCHWARTZ
18          JONATHAN BACH
            LAUREN GERBER LEE
19
                  - also present -
20
       Robert Clark,
21          Postal Inspectors, U.S. Postal Inspection Service

22     Gary Smith,
            Paralegal, U.S. Attorney's Office
23

24

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   56 129
                                                                      of 62ofPageID:
                                                                              234     2793
                                                                                     7348
       CB5PCOL5                      Trial

 1     materiality.      As we went forward, the testimony that was

 2     permitted was testimony from, as Mr. Levy said, the buyer, as

 3     to what was important to a buyer.           And although I think I

 4     recall that Mr. Schoen might be a lawyer, he wasn't testifying

 5     as such.     He was testifying as the head business guy for the

 6     buyer.

 7                The other pieces of testimony that might be considered

 8     to fall in this category were the individuals who testified

 9     that they said to Mr. Collins that the PPA had to be disclosed.

10     Accordingly, neither side -- and I will note also that the

11     government asked to put in additional, what they said was lay

12     testimony, but to the same effect, that the PPA should have

13     been disclosed, that it was material and the like, and that

14     evidence did not come in.

15                At this point, in my view, such expert testimony would

16     be intruding into the jury's realm.            The question of whether or

17     not the PPA was important or material certainly is something

18     within the jurors' ken because they have Mr. Schoen's

19     testimony, and they will have the instructions on the law.                  My

20     fear about expert testimony on this point is that it will be

21     essentially putting in an additional summation and will not be

22     helpful to the jury on this point.           These matters are not that

23     complicated, and the jury is certainly able to make its way

24     through these matters.

25                With respect to the other portions of testimony that


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   57 130
                                                                      of 62ofPageID:
                                                                              234     2794
                                                                                     7349
       CB5PCOL5                      Trial

 1     were proffered on behalf of the defense by Mr. Bronner, again,

 2     these did not seem to me to be issues that were beyond the

 3     jury's ken.     And, moreover, I felt it would be unduly confusing

 4     to the jury and intrude into their sphere.              As pointed out

 5     earlier, the -- whether or not the PPA or something like it was

 6     important to the buyers is something that could have been

 7     cross-examined through Mr. Schoen.           The meaning of the contract

 8     is not so difficult.

 9                With respect to lawyers' practices, again, this is not

10     something that is beyond the jury.           The fact that multiple

11     lawyers in a law firm are working on multiple Refco matters is

12     something any juror can understand.            The fact that the billing

13     lawyer for the client might not read each and every line of

14     material is something easy to understand.             They don't need

15     another lawyer to tell them about it.

16                I also note that Mr. Bronner really isn't this kind of

17     lawyer.    He is a corporate lawyer, but I don't think he has an

18     expertise in private equity.          Also, much of the general

19     practice of lawyers is not at all controversial and, again,

20     it's something that's not really in dispute and we don't need

21     expert testimony about.

22                MR. SCHWARTZ:      Your Honor, just for the record, I will

23     say that Mr. Bronner is a mergers and acquisitions lawyer, who

24     I understand has had a great deal of experience in dealing with

25     transactions involving private equity.


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   58 131
                                                                      of 62ofPageID:
                                                                              234     2795
                                                                                     7350
       CB5PCOL5                      Trial

 1                THE COURT:      All right.     There were various other items

 2     that were proffered in Mr. Bronner's testimony.               I can go

 3     through them if you want, but I thought that the gist of the

 4     proffer was materiality and practices in general with corporate

 5     lawyers.     Is there anything else in particular you want to deal

 6     with?

 7                MR. SCHWARTZ:      Your Honor, I think the proffer speaks

 8     for itself.

 9                THE COURT:      All right.     To the extent that Mr. Bronner

10     was going to testify that outside transactional lawyers often

11     have only partial knowledge of the client's business

12     transactions, financial conditions and the like, seems to me we

13     don't need testimony about that because, at the end of the day,

14     the government has the burden of proving Mr. Collins'

15     knowledge.

16                To the extent Mr. Bronner was going to testify that an

17     outside transactional lawyer relies primarily on the client for

18     information about the client and the business, again, this is

19     not really relevant here.         The government has the burden of

20     proof, and the question is what information Mr. Collins did

21     receive, could have learned or could have intuited from the

22     individuals with whom he dealt.

23                To the extent that Mr. Bronner was going to testify

24     that an outside transactional lawyer does not investigate the

25     client unless specifically asked to, again, if we're talking


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   59 132
                                                                      of 62ofPageID:
                                                                              234     2796
                                                                                     7351
       CB5PCOL5                      Trial

 1     about a formal investigation, sure, but again, the government

 2     has the burden of proof of what Mr. Collins knew or was privy

 3     to.

 4                To the extent that Mr. Bronner was going to testify

 5     that an outside transactional lawyer would assume that audited

 6     financial statements fairly represent the financial condition

 7     of the company in all material respects is, first, not

 8     particularly controversial, but, second, not particularly

 9     relevant here because, again, government has the burden of

10     proving what Mr. Collins knew.

11                Similarly, to the extent that Mr. Bronner would have

12     testified that an outside transactional lawyer would not

13     necessarily receive copies of all documents executed by the

14     client in connection with the transaction, and first of all,

15     this is hardly the basis for scientific or expert testimony,

16     but again, the government has the burden of showing what

17     Mr. Collins did or did not receive.

18                To the extent Mr. Bronner would have testified that

19     the senior partner is not expected to have detailed knowledge

20     of all documents, communications and disclosures related to the

21     deal, again, this is irrelevant.           The government has the burden

22     of proof here.

23                To the extent Mr. Bronner would have testified that

24     individual members of a deal team may not have knowledge of all

25     elements of the deal or all deal documents, again, this is not


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   60 133
                                                                      of 62ofPageID:
                                                                              234     2797
                                                                                     7352
       CB5PCOL5                      Trial

 1     particularly subject to expert testimony.             The government has

 2     the burden of proof, and perhaps more importantly here, there's

 3     no dispute that Mr. Collins had knowledge of the PPA.

 4                To the extent that Mr. Bronner was going to testify

 5     that it was not unusual for a senior attorney, at a client's

 6     request, to limit other attorneys access to certain information

 7     about the client or the transaction, I'm not sure how that

 8     lends itself to expert testimony.           And, here, it is undisputed

 9     that the PPA was not disclosed to other members of the Mayer

10     Brown deal team.       The motive is what the issue is, and that

11     certainly is not subject to expert testimony.

12                MR. SCHWARTZ:      Your Honor, just --

13                THE COURT:      Mr. Schwartz?

14                MR. SCHWARTZ:      I'm not sure it's undisputed.          I think

15     Mr. Collins' testimony that we just heard was that he did not

16     remember.

17                THE COURT:      Okay.   Then there's no contrary evidence.

18                MR. SCHWARTZ:      There is evidence from Angela Lang,

19     that was an e-mail that referenced Mr. Collins, that said "I'll

20     call you about this issue."

21                THE COURT:      Right, and that's the one that caused the

22     reaction.

23                MR. SCHWARTZ:      Mr. Collins writes to Mr. Bennett, and

24     he also writes to Angela Lang.

25                THE COURT:      Yeah, "I'll call you when I get back from


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   61 134
                                                                      of 62ofPageID:
                                                                              234     2798
                                                                                     7353
       CB5PCOL5                      Trial

 1     the funeral."

 2                MR. SCHWARTZ:      Yes.

 3                THE COURT:      And he doesn't.      I don't think there was

 4     testimony that he did.

 5                MR. SCHWARTZ:      I don't think there's any testimony

 6     that he didn't at all.

 7                THE COURT:      No testimony that he did?

 8                MR. SCHWARTZ:      There is no testimony that he did.

 9     There is no testimony that he didn't.

10                THE COURT:      All right.

11                MR. SCHWARTZ:      There is an e-mail that says that he

12     will.

13                THE COURT:      Right.    But there's certainly a lot of

14     testimony to the effect that Mr. Collins instructed folks not

15     to tell the other side of the deal team about the PPA.

16                MR. SCHWARTZ:      There is testimony that Mr. Collins

17     asked Mr. Berger to not discuss the PPA with other members of

18     the Mayer Brown team, that is correct.

19                THE COURT:      Okay.    The other topics that I believe

20     Mr. Bronner was going to testify to, that lawyers representing

21     different parties interpret documents differently and might

22     have a different view of the legal effect of a particular

23     documents is obvious.        We don't need an expert to tell us that.

24                To the extent that he was going to tell us that

25     lawyers attempt to draft documents in a way favorable to their


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:17-cv-04261-KM-JBC
        Case 1:07-cr-01170-LAP
                            Document
                                Document
                                     174-1218Filed
                                                Filed
                                                   04/03/20
                                                      11/30/12Page
                                                                Page
                                                                   62 135
                                                                      of 62ofPageID:
                                                                              234     2799
                                                                                     7354
       CB5PCOL5                      Trial

 1     clients, we don't need an expert to tell us that.               So on

 2     balance, I do not believe we need expert testimony or that it

 3     would be helpful to the jury, but more importantly, I believe

 4     it would intrude into the fact-finding sphere of the jury, be

 5     confusing, and amount to a second summation.              And, thus,

 6     Mr. Bronner's testimony is precluded.

 7                What else, gents?

 8                MR. SCHWARTZ:      Your Honor, thank you for giving us the

 9     time now.     The only thing, which maybe I should talk to the

10     government about and we can do it at another point, is just a

11     couple of record cleanup points before the record is closed.

12                THE COURT:      Okay.   You people work it out.         Whatever

13     it is, it is.

14                MR. CHERNOFF:      Your Honor, I'm just thinking about the

15     time, and I'm wondering if the voir dire of Miss Cassidy would

16     exceed even her direct examination.            I think it will.      If the

17     defense has other read backs that they'll be doing and

18     Miss Cassidy is the only remaining witness, the jury will be

19     going home early no matter what, it seems we should do the voir

20     dire after they leave.

21                THE COURT:      Is that all right?       How much of read back

22     do you have?

23                MR. SCHWARTZ:      We have two fairly short witnesses,

24     your Honor.

25                MR. CHERNOFF:      There's a live witness, your Honor.


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
